IN THE SUPREME COURT OF IOWA
                                No. 07–0372

                           Filed August 28, 2009


JULIE M. BOYLE,

      Appellant,

vs.

ALUM-LINE, INC.,

      Appellee.


      On review from the Iowa Court of Appeals.



      Appeal from the Iowa District Court for Howard County, John

Bauercamper, Judge.



      Plaintiff seeks further review of court of appeals decision affirming a

district court ruling awarding her damages and attorney fees on her sexual-

discrimination and retaliatory-discharge claims under the federal and state

civil rights acts against her former employer.       COURT OF APPEALS
DECISION VACATED; DISTRICT COURT JUDGMENT AFFIRMED IN PART

AND REVERSED IN PART; CASE REMANDED.



      Mark B. Anderson, Cresco, Karl G. Knudson, Decorah, and James P.

Moriarty, Cedar Rapids, for appellant.



      Donald Gloe of Miller, Pearson, Gloe, Burns, Beatty & Cowie, P.L.C.,

Decorah, for appellee.
                                      2

PER CURIAM.

      Julie Boyle seeks further review of a court of appeals decision

affirming a district court ruling awarding her damages and attorney fees on

her sexual-discrimination and retaliatory-discharge claims under the federal

and state civil rights acts against her former employer, Alum-Line, Inc. On

appeal, Boyle claimed the district court abused its discretion in its award of

back and front pay. She also claimed the court abused its discretion in its

award of attorney fees and in failing to allocate the award among the

attorneys. The court of appeals found there was sufficient evidence in the

record to support the district court’s award of back and front pay. It also

concluded the district court did not abuse its discretion in awarding Boyle

$50,000 in attorney fees.    We grant further review solely to address the

attorney-fee issue.

      I. Background Facts and Proceedings.

      This appeal is the culmination of litigation spanning over five years. In

2003, Boyle filed a petition against her former employer, Alum-Line, under

the Iowa Civil Rights Act (ICRA) and Title VII of the Civil Rights Act of 1964,

alleging sexual discrimination and retaliatory discharge. After losing at the

district court level, Boyle appealed to this court. We transferred the appeal

to the court of appeals. The court of appeals found the jury had received a

legally incorrect instruction requiring reversal of the jury’s determination

Boyle had failed to establish sexual discrimination based upon a hostile

work environment. The appellate court also found that Boyle had waived her

ICRA retaliatory-discharge claim.   Upon our further review of the court of

appeals decision, we reversed and remanded to the district court for further

findings of fact, conclusions of law, and judgment on the existing trial record

as to Boyle’s ICRA retaliatory-discharge claim. Boyle v. Alum-Line, Inc., 710

N.W.2d 741, 752 (Iowa 2006). We also directed the district court to enter an
                                       3

order granting judgment to Boyle on her ICRA and Title VII hostile work

environment claims and to determine damages based upon the existing

record. Id.

      On remand, the district court found Boyle was subjected to sexual

harassment by her coworkers and was discharged by Alum-Line in

retaliation for her sexual harassment complaints. The court awarded Boyle

$30,000 in back pay, $10,000 in past emotional distress, $5000 in front pay,

$5000 in future emotional distress, and $50,000 in punitive damages.

      Boyle then filed an application for attorney fees in which she requested

$46,264.50 and $41,215.50, respectively, for her trial attorneys, Mark

Anderson and James P. Moriarty, and $98,793 for her appellate counsel,

Karl G. Knudsen, plus the attorneys’ expenses.      Boyle also requested the

court to allocate the award of fees among her attorneys.

      The compensation request for Anderson and Moriarty was based upon

342.7 and 286.4 hours, respectively, at $135 per hour. Compensation for

Knudsen was based upon 380.7 hours at $200 per hour for his appellate

work and 167.8 hours at $135 per hour for his district court work.        The

application was supported by affidavits and itemized fee applications from

each attorney.   In addition, affidavits from attorneys regarding local bar

charging rates along with an affidavit from a prominent Iowa appellate

attorney supporting Knudson’s hourly rate and overall claim for appellate

work were submitted.

      After an evidentiary hearing, the district court awarded Boyle $25,000

in trial attorney fees, based upon 227.27 hours at $110 per hour and

$25,000 in appellate attorney fees, based on 166.66 hours at $150 per hour.

The court also awarded to the plaintiff the expenses incurred by each

attorney throughout the proceedings.
                                       4

      Boyle appealed.    She asserted the district court failed to apply the

proper criteria in determining reasonable attorney fees and ordered fee

reductions without making specific findings of fact explaining the fee

reductions. She further claimed the court ordered fee reductions despite the

fact that Alum-Line failed to raise specific objections to the fee request.

Finally, Boyle contended the district court abused its discretion in failing to

allocate the attorney-fees award among counsel.

      We transferred the case to the court of appeals. The court of appeals

rejected all of Boyle’s claims.     It found the district court applied the

appropriate factors and made sufficiently detailed factual findings to justify

its reduction of the plaintiff’s attorney-fees request.   The court also found

that Alum-Line sufficiently rebutted the attorney-fees request. Finally, the

court held the district court did not abuse its discretion in declining to

allocate the attorney-fee award among each attorney.       We granted further

review to address the attorney-fees issue.

      II. Scope and Standards of Review.

      We review the court’s award of attorney fees for an abuse of discretion.

Landals v. George A. Rolfes Co., 454 N.W.2d 891, 897 (Iowa 1990). “Reversal

is warranted only when the court rests its discretionary ruling on grounds

that are clearly unreasonable or untenable.” Gabelmann v. NFO, Inc., 606

N.W.2d 339, 342 (Iowa 2000).

      A successful plaintiff under the ICRA and Title VII is entitled to

reasonable attorney fees.      42 U.S.C. § 2000e-5(k) (2006); Iowa Code

§ 216.15(8)(a)(8) (2003). The applicant for attorney fees bears the burden “to

prove both that the services were reasonably necessary and that the charges

were reasonable in amount.” Landals, 454 N.W.2d at 897. “[T]o ensure that

all necessary data is before the court, attorneys are generally required to

submit detailed affidavits which itemize their fee claims.”     Grunin v. Int’l
                                      5

House of Pancakes, 513 F.2d 114, 127 (8th Cir. 1975); accord Dutcher v.

Randall Foods, 546 N.W.2d 889, 896 (Iowa 1996). “[T]he party opposing the

fee award then has the burden to challenge, by affidavit or brief with

sufficient specificity to give fee applicants notice, the reasonableness of the

requested fee.” Sherman v. Kasotakis, 314 F. Supp. 2d 843, 882 (N.D. Iowa

2004).

      III. Reasonable Attorney Fees.

      “A reasonable attorney fee is initially calculated by multiplying the

number of hours reasonably expended on the winning claims times a

reasonable hourly rate.”    Dutcher, 546 N.W.2d at 896.      This calculation,

known as the lodestar amount, “is presumed to be the reasonable attorney

fee envisioned by the relevant statutes.” Id. at 897. The reasonableness of

the hours expended and the hourly rate depends, of course, upon the facts

of each case. Hensley v. Eckerhart, 461 U.S. 424, 429–30, 103 S. Ct. 1933,

1937, 76 L. Ed. 2d 40, 48 (1983). “The district court is considered an expert

in what constitutes a reasonable attorney fee . . . .” GreatAmerica Leasing

Corp. v. Cool Comfort Air Conditioning & Refrigeration, Inc., 691 N.W.2d 730,

733 (Iowa 2005).

      Factors normally considered in determining reasonable attorney fees

include:

      “[T]he time necessarily spent, the nature and extent of the
      service, the amount involved, the difficulty of handling and
      importance of the issues, the responsibility assumed and results
      obtained, the standing and experience of the attorney in the
      profession, and the customary charges for similar service.”

Schaffer v. Frank Moyer Constr., Inc., 628 N.W.2d 11, 24 (Iowa 2001) (quoting

Landals, 454 N.W.2d at 897). “Reductions may be made, however, for such

things as partial success, duplicative hours or hours not reasonably

expended.” Sherman, 314 F. Supp. 2d at 881. “The district court must look
                                        6

at the whole picture and, using independent judgment with the benefit of

hindsight, decide on a total fee appropriate for handling the complete case.”

Landals, 454 N.W.2d at 897.

        There is no precise rule or formula for making these determinations.

However, “[d]etailed findings of fact with regard to the factors considered

must accompany the attorney fee award.” Dutcher, 546 N.W.2d at 897; see

also U.S. ex rel. Taxpayers Against Fraud v. Gen. Elec. Co., 41 F.3d 1032,

1048–49 (6th Cir. 1994) (stating “district court should make findings of fact

for the appellate record that will enable us to review the reasonableness of

the [attorney fee] award”).

        IV. Analysis.

        Boyle’s attorneys presented the court with documentation, including

affidavits and itemized billing records, in support of their attorney-fee claims.

In its opinion, the district court noted its familiarity with hourly fee rates for

trial attorneys with comparable experience. The district court also found no

evidence suggesting that any of the plaintiff’s attorneys had substantial,

prior experience in handling cases of this type, or possessed any recognized

expertise that would support a higher fee. The award of $110 per hour for

attorney services provided in trial court proceedings by all three attorneys

and $150 per hour for attorney services provided in appellate court

proceedings by all three attorneys was within the evidence submitted by the

plaintiff’s attorney and within the court’s expertise.        See Dutcher, 546

N.W.2d at 896 (“The hourly rate is based on the ‘prevailing market rate in

the relevant community’ ” for counsel of comparable experience, skill and

reputation.) (quoting Blum v. Stenson, 465 U.S. 886, 895, 104 S. Ct. 1541,

1547, 79 L. Ed. 2d 891, 900 (1984))).        We conclude, therefore, that the

district court did not abuse its discretion in setting a reasonable attorney-fee

rate.
                                           7

       We are troubled, however, by the district court’s determination of the

reasonable number of hours expended by the plaintiff’s attorneys. See id.

(“A reasonable attorney fee is initially calculated by multiplying the number

of hours reasonably expended on the winning claims times a reasonable

hourly rate.”). Although the court specifically found the plaintiff’s attorneys

worked “long hours, zealously, diligently, and effectively, thereby securing a

very favorable result for their client,” it nevertheless reduced the requested

number of hours by approximately two-thirds. 1 The basis for this reduction

is not clearly evident from the court’s ruling.

       In its resistance to Boyle’s application for attorney fees, Alum-Line

contended the affidavits “contain[ed] duplication on the part of trial counsel

that was unnecessary and itemizations for matters they should not be

entitled to recover fees for.” The court’s ruling does not specifically address

these assertions or provide any rationale for the court’s reduction in the

hours requested by the plaintiff.

       While the court may arrive at a general conclusion that the hours

expended were excessive without specifying with exactness each hour that

was unreasonably spent, Lynch v. City of Des Moines, 464 N.W.2d 236, 240

(Iowa 1990), it still must provide “[d]etailed findings of fact with regard to the
factors considered [in its determination of] the attorney fee award.” Dutcher,

546 N.W.2d at 897. In this case, the court apparently concluded that the

plaintiff was entitled to $25,000 in trial court attorney fees and $25,000 in

appellate attorney fees.      It then divided these amounts by the applicable

reasonable hourly rates for trial and appellate work to determine the




       1Boyle’s attorneys asserted they spent 1177.6 hours trying and appealing her case.
The district court awarded attorney fees for 393.93 hours.
                                          8

reasonable number of hours. 2        While the court in its expertise may have

been justified in reducing the plaintiff’s attorneys’ hours, under the

methodology used by the court, we cannot afford effective appellate review.

See Gen. Elec., 41 F.3d at 1048–49 (“district court should make findings of

fact for the appellate record that will enable us to review the reasonableness

of the [attorney-fee] award”). Therefore, we remand this case to the district

court for detailed findings of fact utilizing the factors enunciated in Dutcher

to determine the reasonableness of the hours claimed by Boyle’s attorneys.

We do not find, however, that it is necessary for the district court to further

apportion the attorney-fee award beyond trial court proceedings and

appellate court proceedings. Upon the court’s determination of a reasonable

fee pursuant to the Dutcher factors, the plaintiff is advised that division of

the awarded fees amongst the attorneys should be consistent with the Iowa

Rules of Professional Conduct. See generally Iowa R. Prof’l Conduct 32:1.5(e)

(providing for division of fees between attorneys who are not in the same

firm).

         COURT OF APPEALS DECISION VACATED; DISTRICT COURT

JUDGMENT AFFIRMED IN PART, REVERED IN PART, AND REMANDED.

         This opinion shall be published.




         2We reach this conclusion based upon the fact the trial court’s finding of the
reasonable number of hours is determined to the hundredth of an hour, an amount not
typically found in legal billing practice.